Citation Nr: 0628723	
Decision Date: 09/11/06    Archive Date: 09/20/06

DOCKET NO.  02-17 761	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to service connection for a skin rash of the 
feet, hands and chest, to include as due to an undiagnosed 
illness.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Associate Counsel

INTRODUCTION

The veteran had active duty from November 1990 to June 1991.  
He served in Southwest Asia during the Persian Gulf War.  He 
had additional prior and subsequent periods of reserve 
service, and an additional prior active service of 4 months 
and 6 days.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a September 2001 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office in Fort Harrison, Montana, which, in pertinent part, 
denied the veteran's claim for service connection for a skin 
rash of the feet, hands, and chest, to include as due to an 
undiagnosed illness.  In November 2005, the Board remanded 
the case for additional development of the evidence, to 
include affording the veteran a VA examination.  That 
development has been completed and the case has been returned 
to the Board for appellate review.

The veteran testified at a March 2004 video-conference 
hearing before the undersigned Veterans Law Judge.


FINDING OF FACT

1.  The veteran had active duty from November 1990 to June 
1991, to include in Southwest Asia during the Persian Gulf 
War.

2.  It is at least as likely as not that the veteran has a 
recurrent dermatitis or skin rash, to include involvement of 
the legs and feet, of unknown etiology.  


CONCLUSION OF LAW

The criteria for service connection for a recurrent 
dermatitis or skin rash, to include involvement of the legs 
and feet, due to an undiagnosed illness have been met.  38 
U.S.C.A. §§ 1110, 1131, 1117 (West 2002); 38 C.F.R. §§ 3.303, 
3.317 (2005). 
REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 
3.159(b) (2005).  Information means non-evidentiary facts, 
such as the claimant's address and Social Security number or 
the name and address of a medical care provider who may have 
evidence pertinent to the claim.  See 38 C.F.R. § 3.159(a)(5) 
(2005).  Second, VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2005).  

As discussed in more detail below, sufficient evidence is of 
record to grant this claim.  Therefore, no further 
development is needed.

Laws and Regulations

A claimant with active service may be granted service 
connection for a disease or disability either incurred in or 
aggravated by active military service.  38 U.S.C.A. § 1110; 
38 C.F.R. §§ 3.303, 3.304.

With chronic disease shown as such in service so as to permit 
a finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  When the fact of chronicity in service 
is not adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support a claim 
of service connection.  38 C.F.R. § 3.303(b).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992). 

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

In addition, with certain exceptions, VA will pay 
compensation to a Persian Gulf veteran who exhibits objective 
indications of a qualifying chronic disability, provided that 
such disability became manifest either during active service 
in the Southwest Asia Theater of Operations during the 
Persian Gulf War, or to a degree of 10 percent or more not 
later than December 31, 2006 and such disability by history, 
physical examination, and laboratory tests cannot be 
attributed to any known clinical diagnosis.  A qualifying 
chronic disability means a chronic disability resulting from 
any (or any combination) of the following: An undiagnosed 
illness; the following medically explained chronic 
multisystem illnesses that are defined by a cluster of signs 
or symptoms (1) chronic fatigue syndrome, (2) fibromyalgia, 
(3) irritable bowel syndrome, or any other illness that the 
Secretary determines meets the criteria of this section for a 
medically unexplained chronic multi-symptom illness.  The 
term medically unexplained chronic multisystem illness means 
a diagnosed illness without conclusive pathophysiology or 
etiology, that is characterized by overlapping symptoms and 
signs and has features such as fatigue, pain, disability out 
of proportion to physical findings, and inconsistent 
demonstration of laboratory abnormalities.  Chronic 
multisystem illnesses of partially understood etiology and 
pathophysiology will not be considered medically unexplained.

"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  
Disabilities that have existed for six months or more, and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a six-month period will be 
considered chronic.  Signs or symptoms which may be 
manifestations of undiagnosed illness or medically 
unexplained chronic multisystem illnesses include, but are 
not limited to (1) fatigue, (2) signs or symptoms involving 
the skin, (3) headache, (4) muscle pain, (5) joint pain, (6) 
neurologic signs or symptoms, (7) neuropsychological signs or 
symptoms, (8) signs or symptoms involving the respiratory 
system, (9) sleep disturbances, (10) gastrointestinal signs 
or symptoms, (11) cardiovascular signs or symptoms, (12) 
abnormal weight loss, and (13) menstrual disorders.  However, 
compensation shall not be paid if there is affirmative 
evidence that an undiagnosed illness was not incurred during 
active military service in Southwest Asia in the Southwest 
Asia Theater of Operations during the Persian Gulf War, or 
there is affirmative evidence that an undiagnosed illness was 
caused by a supervening condition or that which occurred 
after the veteran departed from the Southwest Asia Theater of 
Operations and the onset of the illness, or if there is 
affirmative evidence that the illness is the result of the 
veteran's own willful misconduct or abuse of alcohol or 
drugs.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.




Analysis

The evidence shows that the veteran served in the Persian 
Gulf in support of Operation Desert Storm/Desert Shield.  He 
has reported exposure to debris from an ammunition dump 
explosion, burning oil fields, and local foods during that 
time.  The veteran contends that as a result of such toxic 
exposure, he developed a rash of the feet, lower legs, hands, 
and chest.

In a December 1990 report of medical history, the veteran 
indicated a history of foot trouble.  In an April 1991 
Southwest Asia demobilization/redeployment medical 
evaluation, he checked a box indicating that he had a "rash, 
skin infection, or sores."  In a handwritten note, he 
indicated that he had a mole that hurt and in a report of 
medical examination of the same date, he again noted that he 
had a mole on his back that was irritated.  No treatment or 
diagnosis was rendered with respect to a rash of the feet or 
legs.  The service medical records were otherwise negative 
for any findings attributable to a skin condition.

Post-service private and VA medical records note ongoing 
complaints of a rash of the legs since 1994.  In particular, 
in an August 1994 Persian Gulf Registry examination, the 
examiner noted a brownish rash of the right distal leg, which 
stopped at the point where the veteran's boots would have 
ended.  The rash was slightly scaly and on closer 
examination, were involved in a more irregular inflammatory 
change that the examiner concluded might be compatible with a 
fungus infection of the leg.  A January 2001 medical report 
shows that the veteran presented with complaints of a rash in 
both legs.  He stated that he had suffered from this rash for 
the past 10 years, since Dessert Storm.  He was diagnosed 
with eczematous dermatitis.  In April 2001, he complained 
about a rash in his legs, which had been hurting on and off 
for the preceding 6 months.  The veteran reported that he had 
followed-up on his condition 3 or 4 years after service 
discharge, but had stopped because the clinicians did not 
seem to make any findings regarding his condition.  The 
clinician noted that the veteran had reddish-brown spots on 
his feet, hand and abdomen.  


The only clinician who did render an opinion on whether the 
veteran's current disability is service related, opined that 
it was less likely than not.  In December 2005, the veteran 
underwent a VA examination.  He reported that he noticed a 
rash on his left shin while he served in Saudi Arabia.  The 
veteran stated that the rash bothered him on and off for 
several years, but in the mid 1990's when it spread to the 
feet, hands and chest.  He described the rash as being at 
times painful or itchy, slow to heal and intermittent in 
nature.  On physical examination, the examiner observed that 
his skin was completely clear other than possible vague 
evidence of previous dermatitis on the soles of his feet, 
lower legs and chest.  The examiner diagnosed, by history, 
dyshidrosis involving the feet and hands, and nummular 
dermatitis (eczema) of the lower legs and chest.  The 
clinician opined that the veteran's skin condition was not as 
likely as not due to an undiagnosed illness or related to 
service activity.  He further concluded that the veteran's 
skin problems were quite common among the general population 
and other than the veteran's belief, there was no evidence 
that said condition was causally linked to service.  

However, there is lay evidence that shows that the veteran 
has had a recurrent skin rash during and since service.  In 
an April 2002 written lay statement, a fellow serviceman 
wrote that he had observed the skin rash and sores on the 
veteran's legs.  A second fellow serviceman wrote in April 
2002 to indicate that the veteran complained of a rash 
shortly after returning from the Persian Gulf.  In February 
2004, the veteran's wife wrote that he developed a rash after 
he returned from overseas.  

There is also medical evidence to show that the veteran has 
had a recurrent skin disease since at least 1994 or 
approximately 3 years post-service.  Following a VA 
examination in April 2003, the examiner determined that the 
veteran had a rash of the feet but felt that the veteran 
should be referred for a dermatologic evaluation.  On VA 
examination in August 2003, the examiner concluded that the 
veteran had a very mild dermatitis of an unclear etiology.  
(Emphasis added.)

In view of the foregoing, it is the Board's judgment that the 
evidence is at least evenly divided and therefore supports 
the claim for service connection for a recurrent skin rash 
that includes involvement of the legs and feet due to an 
undiagnosed illness.  38 U.S.C.A. §§ 1117, 5107(b); 38 C.F.R. 
§ 3.102, 3.317.


ORDER

Entitlement to service connection for a recurrent skin rash 
that includes involvement of the legs and feet due to an 
undiagnosed illness is granted.  



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


